MEMORANDUM OPINION
BUSSEY, Judge:
Mosley Allen, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, to the offense of Assault and Battery with a Dangerous Weapon and received a three year suspended sentence on January 20, 1970. The said suspended sentence was ordered revoked on March 19, 1970, and from said Order of Revocation, a timely appeal has been perfected to this Court.
The defendant’s sole contention of error asserts that the judgment and sentence does not properly show the conditions of suspension of the sentence. The defendant cites the case of In re Collyar, Okl.Cr., 476 P.2d 354, to support this position. We are of the opinion that the instant case is distinguishable from the above mentioned case.
The record discloses that the defendant personally acknowledged that he understood the terms of the suspended sentence which were set by the court rather than the Department of Corrections. The first term of *408this instrument setting forth the conditions of suspension stated that the sentence would be revoked if the defendant violated any city, state, or federal law. The uncontro-verted evidence presented at the revocation hearing revealed that the defendant committed a subsequent offense of Assault and Battery. In the case of In re Collyar, supra, Judge Brett stated:
“In reaching a decision in this case, we do not hold that a person, whose suspended sentence is being revoked, is entitled to receive the full scope of constitutional due process at the hearing on application to revoke; but we do believe that such hearing should reflect fundamental considerations of fairness.”
We thus find that the defendant knew and understood the terms of his suspended sentence as set by the trial court, that he violated the terms thereof, that the proceedings at the Revocation Hearing were conducted with fundamental considerations of fairness to the defendant, and for those reasons, the Order revoking the suspension of judgment and sentence appealed from is
Affirmed.
BRETT, P. J., and NIX, J. concur.